DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
It is noted that there are withdrawn claims not eligible for rejoinder.  It is suggested that Applicant cancels these claims to expedite prosecution.

Claim Status
Claims 18-28, 39-44 and 51 are withdrawn.
Claims 2-14, 31-36, 38, 45-50 and 52 are canceled.
Claims 1, 15-17, 29-30, and 37 are under examination.

Priority
Applicant’s Arguments: The Examiner asserts that the claims are not entitled to the September 17, 2014 priority date, because the claims allegedly include new matter. Office Action, pp. 3. Applicant maintains that the application is entitled to the foreign priority date as the claimed subject matter of the present application is fully enabled and supported by the disclosure of the priority application. Also, the rejections of record are believed to be traversed by the arguments/amendments herein. By removing these rejections, the Examiner has no basis to assert that the present application is not entitled 
Examiner’s Response to Traversal:  For the reasons discussed below in the new rejection under 112a, the claims are still not adequately described since they contain new matter.  Thus, the U.S. effective filing date of the claims under examination remains set at 08/18/2015.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 is being considered by the examiner.  

Objections Withdrawn
Claim Objections
The objection to claim 30 is withdrawn in view of Applicant’s amendments.  
The objection to claim 1 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 15-17, 29-30, and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  



Double Patenting
The rejection of claims 1, 15-17, 29-30, and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/518174 in view of Albrecht (US2007/0269824, published 11/22/2007) and Goodman (US2010/0254977, published 10/07/2010) is withdrawn in view of Applicant’s filing of a TD in both the instant and copending case and their subsequence approval.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15-17, 29-30, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1, on which the other claims above depend, has been amended to recite optional mutations in SEQ ID No. 2, the heavy chain of abituzumab.  Therefore, the original disclosure must be evaluated for contemplation of use of these abituzumab variants, and specifically to treat colorectal cancer.  
The original claims do not teach these mutations.
The original specification mentions mutations at these sites; however, they are taught in such a way that the actual mutations of claim 1 are never contemplated to be in abituzumab.  Page 36 teaches that residues in positions 9, 13, 20, 38, 40, 72, 76, 82, 85, 87, 91, and 113 can be mutated.  However, it does not teach that they can be mutated to the residues recited in instant claim 1, A, E, M, K, R, A, S, Q, G, T, S, and S, respectively.  Rather, it teaches that when they are these residues, these residues are mutated.  For example, it states that A9 can be mutated.  Therefore, the specification never states that abituzumab carrying the mutations of instant claim 1 can be used to treat any disease.  Rather, if it has these residues, they can be changed.  SEQ ID No.2 does not carry these residues.  Therefore, the specific mutations of amended claim 1 are not taught to be made to SEQ ID NO. 2.  Thus, their recitation as options in the recited antibody introduce new matter into the claims above.  Furthermore, page 36 only teaches mutations at these positions for use in treating prostate cancer.  There is no teaching that such mutations 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Allen/Primary Examiner, Art Unit 1642